DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:
Claims 1-19 and 22 are pending in this Office Action.
Claims 1, 3-4, 6-7, 18-19, and 22 are amended.
Claims 1-19 and 22 are rejected. This rejection is FINAL.

Previous Rejections Withdrawn
The Double Patenting Rejection is withdrawn based upon on the Terminal Disclaimer filed on 12/29/2020.

Response to Arguments
Applicant’s arguments filed in the amendment filed 12/29/2020, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, and 10-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jungck et al. (U.S. Publication No. 2010/0103837) [Applicant's IDS], in view of Thiele et al. (U.S. Patent No. 7,580,404), and further in view of Wertheimer (U.S. Publication No. 2014/0082237).
As per claim 1, Jungck teaches a networking fabric device comprising: 
a network interface communicatively coupled with other networking fabric devices within a networking fabric (Jungck: paragraph 0036; a network interconnects one or more computers so that they may communicate with one another… A network is a series of points or nodes 126 interconnected by communications paths 128…a node 126 has a programmed or engineered capability to recognize and process or forward transmissions to other nodes 126. The nodes 126 can be computer workstations, servers, bridges or other devices but typically, these nodes 126 are routers or switches); and 
at least one processor coupled with the network interface and programmed (Jungck: fig. 1) to at least: 
configure the networking fabric device to at least perform a first set of roles associated with a first layer of a communication stack, and to communicate with a second networking fabric device operating as part of the communication stack according to the first set of roles (Jungck: paragraph paragraphs 0036; describes nodes obtaining  programmed and engineered capability to recognize and process or forward transmissions to other nodes, in which the nodes are interconnected by communication paths...paragraph 0038; variants of the communication paths…paragraph 0130; a fabric interface in which communication, inspection, and routing of information is performed and then sent to an appropriate next destination…paragraph 0063; The ability of the Internet to support different application uses is based the concept of protocol "layering", also referred to as the layered protocol stack. Layering is the idea of designing several individual pieces of software, where each one performs one out of a set of functions, instead of designing one piece of software which performs all of the functions). 
However Jungck does not explicitly mention reconfigure the networking fabric device to at least perform a second set of roles associated with a second, different layer of the communication stack, and to at least communicate with a third networking fabric device operating as part of the communication stack according to the second set of roles.
However Thiele teaches:
reconfigure the networking fabric device to at least perform a second set of roles associated with a second, different layer of the communication stack, and to at least communicate with a third networking fabric device operating as part of the communication stack according to the second set of roles (Thiele: col. 6, lines 40-55 and claim 1; interconnecting selected reconfigurable compute engines by providing a reconfigurable interconnect layer between the application layer and the physical layer of a reconfigurable compute engine for changing the function of the engine by reprogramming so as to tailor the inputs and outputs to use the existing physical layer in running the corresponding application for altering the function of the application by reprogramming of the interconnect layer, such that the compute engine performs a new function by redefining interconnects without reconfiguring the physical layer and without affecting the application layer and regardless of what is happening in the application layer).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Jungck with the teachings as in Thiele. The motivation for doing so would have been in order to provide an interconnect fabric which itself is reconfigurable to support the different modes of operation for the interconnected reconfigurable compute engines (Thiele: col. 1, lines 7-10).
However Jungck and Thiele do not explicitly mention upon receiving a first set of instructions, reconfigure the networking fabric device as a first interface module of an application that responds to at least a first portion of a network address of the application.
However Wertheimer teaches:
upon receiving a first set of instructions, reconfigure the networking fabric device as a first interface module of an application that responds to at least a first portion of a network address of the application (Wertheimer: paragraph 0022; Each packet has a header including data identifying a network address of the destination endpoint. Based on this destination address (and possibly other header information), the fabric port 104 performs a lookup in its local routing table 132 to determine what other fabric port or agent port the packet needs to be routed through the fabric to reach the endpoint corresponding to the destination address (e.g., the routing table defines the next hop for routing the packet)…paragraph 0023; fabric reconfiguration and re-routing of data packets in response to certain events, such as security events, node failures, and other detected errors…paragraph 0027; Upon changing the power state of a component, corresponding data is provided in the form of a configuration update to FCU 110. Depending on the implementation, configuration updates may be originated by a power management engine or similar component in response to power state changes of components, or, optionally, an FCU may periodically poll a power management engine for power state changes).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Jungck and Thiele with the teachings as in Wertheimer. The motivation for doing so would have been for facilitating run-time reconfiguration of fabrics employed by Systems, SoCs and NoCs (Wertheimer: paragraph 0001).
As per claim 2, the modified Jungck teaches the networking fabric device of claim 1, wherein the first set of roles comprises transmitting, via the network interface, packets via to a first node within the networking fabric according to a first communication path to facilitate communication between an application and  a remote device (Jungck: paragraph 0184; The service(s) may be provisioned, such as remotely and/or in real time, as managed services, also referred to as managed subscriber services, routing and/or load balancing traffic to one or more applications providing one or more applications).
As per claim 3,  the modified Jungck teaches the networking fabric device of claim 1, wherein the second set of roles comprises transmitting, via the network interface, packets to a second device within via the networking fabric according to a second the application and a remote device via the networking fabric (Jungck: paragraph 0184; The service(s) may be provisioned, such as remotely and/or in real time, as managed services, also referred to as managed subscriber services, routing and/or load balancing traffic to one or more applications providing one or more applications…paragraph 0337; The architecture of the device 900 bridges the network and packet processing technology gap by distributing the processing tasks and reducing the load and utilization of any one network processor).
As per claim 4, the modified Jungck teaches the networking fabric device of claim 1, wherein to respond to the at least a first portion of the network address of the application, the processor is further programmed to at least update incoming packets to transmit to the application through a first set of nodes within the networking fabric via the network interface in a manner where the first interface module is transparent to a remote device (Jungck: paragraph 0115; the decoupling of the interception of packets from the processing of those intercepted packets thereby providing a generic packet interception and pre-processing engine which can be utilized in parallel by multiple edge devices to transparently implement their respective functionality/applications).
As per claim 5, the modified Jungck teaches the networking fabric device of claim 4, wherein the first set of roles comprises configuring the first interface module as an observation tap configured to monitor the packets (Jungck: paragraph 0302; One example of a stateful processing task involves network security applications which require monitoring conversations, i.e. bi-directional packet flow, in the packet stream, typically consisting of requests and responses to those requests. Stateful processing and the ability to monitor traffic bi-directionally allows the secondary processing elements watch for requests and responses and match them up).
As per claim 6, the modified Jungck teaches the networking fabric device of claim 4, wherein the at least processor is further programmed to at least, upon receiving a second set of instructions, configure the first interface module of the application to update incoming packets to transmit to the application through a second set of nodes within the networking fabric via the network interface in a manner where the first interface module is transparent to the remote device (Jungck: paragraph 0256; a network interface that intercepts packets and is responsive to a portion of the network address based upon the network interface…paragraph 0194; intercepted packets, and a transparent network…paragraph 0184 and 0192; exchanging packets to a destination to which the packets are specifically addressed, and in which the interface module is transparent).
As per claim 7, the modified Jungck teaches the networking fabric device of claim 4, wherein the at least one processor is further programmed to at least, upon receiving a second set of instructions, configure the networking fabric device as a second interface module of the application to respond to at least a second portion of the network address of the application to update incoming packets to transmit to the application through a second set of nodes within the networking fabric via the network interface in a manner where the second interface module is transparent to the remote device (Jungck: paragraph 0256; a network interface that intercepts packets and is responsive to a portion of the network address based upon the network interface…paragraph 0194; intercepted packets, and a transparent network…paragraph 0184 and 0192; exchanging packets to a destination to which the packets are specifically addressed, and in which the interface module is transparent).
As per claim 8, the modified Jungck teaches the networking fabric device of claim 4, wherein the first set of roles comprises logging a history of the incoming packets (Jungck: paragraph 0084; a packet analyzer that may log or otherwise store information about the packet, including storing a copy of the packet itself. This log may be used for subsequent processing/analysis of other packets or for reporting purposes…paragraph 0085; the packet analyzer being provided for storing one or more attributes, or an entire copy, of the captured packet(s) in a state memory... paragraph 0256; packet interceptor coupled to the network interface that intercepts a plurality of exchanged packets, and stores the information contained on the packets in a storage device). 
As per claim 10, the modified Jungck teaches the networking fabric device of claim 4, wherein the first set of roles comprises updating the incoming packets while retaining connectivity between the application and the remote device via the first interface module (Jungck: paragraph 0261; a network interface being operative to interface with a network…paragraph 0265; an intermediary that is coupled between the applications and the network to which services are to be provisioned in order to filter and/or modify all, or a subset, of the network traffic, i.e. packets, visible to the applications. In this way, the applications may be unaware of the filtering and/or modifications undertaken by the intermediary and what the applications see is all that they thinks exists. The traffic may be modified, e.g. headers added/removed or other protocol modifications, by the intermediary before being supplied to the application so that the application gets the traffic in a form that it expects. Further the output of the applications may be modified for reinsertion to the network…paragraphs 0184-192; exchanging packets to a destination to which the packets are specifically addressed, and in which the interface module is transparent).
As per claim 11, the modified Jungck teaches the networking fabric device of claim 1, wherein the first set of instructions is received from a fabric management module executed on another node within the networking fabric via the network interface (Jungck: paragraph 0084; describes actions which may be implemented and triggered via an external command from the management interface, or from one or more external devices).
As per claim 12, the modified Jungck teaches the networking fabric device of claim 1, wherein the first set of instructions is received from a fabric management module executed on the networking fabric device (Jungck: paragraph 0084; describes actions which may be implemented and triggered via an external command from the management interface, or from one or more external devices).
As per claim 13, the modified Jungck teaches the networking fabric device of claim 1, wherein the networking fabric device comprises a line card (Jungck: paragraph 0233; CloudShield DPPM/DPI blades act as the line card in the BladeCenter HT Chassis monitoring the traffic between aggregation routers and load balances flows across multiple server blades that host the CheckPoint firewall service. The DPPM/DPI Blades may also collect billing data and monitor each individual service).
Jungck: paragraph 0094; the router interface 834 may include the router switch fabric interface to interconnect the adapter 720 with the router backplane).
As per claim 15, the modified Jungck teaches the networking fabric device of claim 1, wherein the application is executed on a computing device outside of the networking fabric (Jungck: paragraph 0076; the destination may be a web server, within or external to the device, which receives the URL and request command for further processing).
As per claim 16, the modified Jungck teaches the networking fabric device of claim 1, wherein the application is distributed across different networking fabric devices within the networking fabric (Jungck: paragraph 0252; provides for the deployment of more than one application, including different applications and/or multiple instances of the same application).
As per claim 17, the modified Jungck teaches the networking fabric device of claim 1, wherein the first layer comprises at least one of a link layer, a network layer, and a transport layer (Jungck: paragraph 0078; These layers include the application layer, the presentation layer, the session layer, the transport layer, the network layer, the data-link layer and the physical later).
As per claim 18,  the modified Jungck teaches the networking fabric device of claim 1, wherein the first set of roles comprises spoofing at least a portion of the network address of the application to intercept the incoming packets destined to the application (Jungck: paragraph 0080; Switches will need to be configured with static MAC entries so as to not misinterpret the spoofed source as being the destination to send future packets to the MAC ID, however, in high traffic rate scenarios this can dramatically provide benefits to switch fabric traffic engineering).
As per claim 19, the modified Jungck teaches the networking fabric device of claim 1, wherein the first set of roles comprises cloaking at least a portion of the network address of the application (Jungck: paragraph 0317; each CAM data bit has an associated local mask bit that is used during the compare operation. In contrast with global mask bits, the local mask bits are used only with the associated bit and only for compare operations. This provides masking on an individual bit basis for ternary operation).

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jungck et al. (U.S. Publication No. 2010/0103837) [Applicant's IDS] in view of Thiele et al. (U.S. Patent No. 7,580,404), in view of Wertheimer (U.S. Publication No. 2014/0082237), and further in view of Kim et al. (U.S. Publication No. 2009/0073973) [Applicant's IDS]. 
As per claim 9, the modified Jungck teaches the networking fabric device of claim 8.
However the modified Jungck does not explicitly mention wherein the first set of roles comprises storing the history in a black-box memory.
However Kim teaches:
wherein the first set of roles comprises storing the history in a black-box memory (Kim: paragraph 0051; the main processor 308 analyzes header information, etc., of the packets to recognize whether the packets are to be stored in black box memory 314, whether the packets are data of an authenticated node or group, whether a partial header or data of the packets needs to be processed, and performs the corresponding action). 
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Jungck and Thiele with the teachings as in Kim. The motivation for doing so would have been in order to satisfy characteristics and requirements of recently produced, small-scale, low-power devices such as wireless sensor nodes (Kim: paragraph 0005).

Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jungck et al. (U.S. Publication No. 2010/0103837) [Applicant's IDS] in view of Thiele et al. (U.S. Patent No. 7,580,404).
As per claim 22, Jungck teaches the) A networking fabric device comprising: 
a network interface configured to enable communication via a network fabric between an application and a remote device by at least providing a first configuration and a second configuration over the network fabric (Jungck: paragraph 0036; a network interconnects one or more computers so that they may communicate with one another… A network is a series of points or nodes 126 interconnected by communications paths 128…a node 126 has a programmed or engineered capability to recognize and process or forward transmissions to other nodes 126. The nodes 126 can be computer workstations, servers, bridges or other devices but typically, these nodes 126 are routers or switches…paragraph 0061; the routing table 728 and routing logic 730 of the router 702 can be configured to automatically forward all incoming packets out to the edge adapter 720 first and then route packets received from the edge adapter 720 as normal over the network 100…paragraph 0114; the adapter is configured as an application specific device with a defined rule set for implementing a specific application or set of applications); 
at least one processor coupled with the network interface and programmed  (Jungck: fig. 1) to at least: 
configure, based on a first received instruction, the networking fabric device into the first configuration to at least perform a first role associated with a layer of a communication protocol stack, and to communicate, in accordance with the first role, with a first network node coupled to the network fabric (Jungck: paragraph paragraphs 0036; describes nodes obtaining  programmed and engineered capability to recognize and process or forward transmissions to other nodes, in which the nodes are interconnected by communication paths...paragraph 0038; variants of the communication paths…paragraph 0130; a fabric interface in which communication, inspection, and routing of information is performed and then sent to an appropriate next destination…paragraph 0063; The ability of the Internet to support different application uses is based the concept of protocol "layering", also referred to as the layered protocol stack. Layering is the idea of designing several individual pieces of software, where each one performs one out of a set of functions, instead of designing one piece of software which performs all of the functions).
networking fabric device into the second configuration to at least perform a second role associated with another layer of the communication protocol stack, and to communicate, in accordance with the second role, with a second network node coupled to the network fabric.
However Thiele teaches:
reconfigure, based on a second received instruction, the networking fabric device into the second configuration to at least perform a second role associated with another layer of the communication protocol stack, and to communicate, in accordance with the second role, with a second network node coupled to the network fabric (Thiele: col. 6, lines 40-55 and claim 1; interconnecting selected reconfigurable compute engines by providing a reconfigurable interconnect layer between the application layer and the physical layer of a reconfigurable compute engine for changing the function of the engine by reprogramming so as to tailor the inputs and outputs to use the existing physical layer in running the corresponding application for altering the function of the application by reprogramming of the interconnect layer, such that the compute engine performs a new function by redefining interconnects without reconfiguring the physical layer and without affecting the application layer and regardless of what is happening in the application layer).
Therefore it would have been obvious for one of ordinary skill in the art at the time of invention to utilize the teachings as in Jungck with the teachings as in Thiele. The motivation for doing so would have been in order to provide an interconnect fabric which Thiele: col. 1, lines 7-10).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARINA J. GARCIA-CHING whose telephone number is (571)270-7159.  The examiner can normally be reached on Monday - Wednesday (9:00 AM - 5:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                     /KARINA J GARCIA-CHING/Examiner, Art Unit 2449                                                                                                                                                                                                        
/VIVEK SRIVASTAVA/Supervisory Patent Examiner, Art Unit 2449